United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1513
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Bradley A. Henrichs,                     *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: September 10, 2003

                                   Filed: September 18, 2003
                                    ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Bradley A. Henrichs pleaded guilty to mail fraud, money laundering, and
conspiracy to commit tax fraud. After receiving the presentence report (PSR),
Henrichs filed written objections arguing that the counts were not grouped properly
and that he should not have received increases for obstruction of justice, violating a
state-issued cease-and-desist order, and encouraging others to violate federal tax law.
The district court* expressly overruled Henrich’s objections to the PSR. On appeal,

      *
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Henrichs contends the district court should have allowed him to present evidence in
support of his arguments and should have explained how it calculated the sentences
imposed.

       The district court did not abuse its discretion in rejecting Henrichs’ objections
to the PSR’s findings and calculations without receiving any evidence or making
specific findings of fact. Henrich did not dispute the ocurrence of the events detailed
in the PSR, but merely challenged their legal significance. Further, Henrichs did not
try to present any evidence or object to the Government’s failure to present any
evidence about his objections. Under the circumstances, the district court was not
required to hold an evidentiary hearing or make factual findings before rejecting
Henrichs’ legal challenges. United States v. Young, 272 F.3d 1052, 1056 (8th Cir.
2001); United States v. Rodamaker, 56 F.3d 898, 902 (8th cir. 1995).

      We thus affirm Henrichs’ sentence.
                     ______________________________




                                          -2-